Luke, J.
Wynn was convicted of possessing intoxicating liquor, the court overruled his motion for a new trial, based upon the usual general grounds and certain special grounds, and he excepted.
The gist of the evidence follows: The defendant and his wife lived with his father and the father’s wife. According to the father’s testimony, he owned the residence and premises, but the defendant had access to the entire place. The father further testified that the whisky found did not belong to him or to his wife. The place contained about two acres of land, the lot was “kinder long,” and the garden was about twenty steps from the house. On the same premises was a corn patch, which was fenced off from the garden. Following tracks leading from the residence, an officer found in the garden about two gallons of whisky, one gallon jug of whisky being in a hole covered with a board, and a three-gallon jug, with a small amount of whisky in it, being buried in the same way. On the back side of the premises' a pint bottle was found.
The evidence supports the verdict, and no reversible error appears, either in the first special ground of the motion for a new trial complaining of the court’s charge upon joint occupancy, or in the only other special ground assigning error upon the court’s ruling upon the introduction of certain character evidence.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.